PROF-2013-S3 Legal Tit. Trust v Santo (2019 NY Slip Op 08722)





PROF-2013-S3 Legal Tit. Trust v Santo


2019 NY Slip Op 08722


Decided on December 4, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
JOHN M. LEVENTHAL
ANGELA G. IANNACCI, JJ.


2017-07803
 (Index No. 68032/14)

[*1]PROF-2013-S3 Legal Title Trust, etc., respondent,
vEvan Santo, et al., appellants, et al., defendants.


Galarza Law Office P.C., Massapequa Park, NY (Charles W. Marino of counsel), for appellants.
Fein, Such & Crane LLP, Westbury, NY (Michael Hanusek and Josh Sears of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Evan Santo and Concetta Santo appeal from an order of the Supreme Court, Suffolk County (John H. Rouse, J.), dated July 3, 2017. The order denied those defendants' motion for summary judgment dismissing the complaint insofar as asserted against them.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order dated July 3, 2017, must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment of foreclosure and sale (PROF-2013-S3 Legal Title Trust v Santo, ___ AD3d ___ [Appellate Division Docket No. 2018-00308; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
RIVERA, J.P., AUSTIN, LEVENTHAL and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court